  Case 1:17-cv-01640-SB Document 80 Filed 01/13/21 Page 1 of 2 PageID #: 944




                                                                                     Kenneth L. Dorsney
                                                                                        302.888.6855
                                                                                 kdorsney@morrisjames.com


                                           January 13, 2021


VIA EFILING AND FIRST CLASS MAIL
The Honorable Stephanos Bibas
U.S. Court of Appeals
Third Circuit
21400 U.S. Courthouse
601 Market Street
Philadelphia, PA 19106

       Re:     Franklin v. Navient, Inc. and Student Assistance, Inc.
               C.A. No. 17-1640-SB_______________________________________


Dear Judge Bibas:

       Pursuant to the Court’s January 8, 2021 Oral Order, Amici Counsel Kenneth L. Dorsney
and Cortlan S. Hitch provide, respectfully, that they are available at the Court’s convenience the
week of March 1, 2021, and are otherwise available if Your Honor has any questions or
concerns.


                                                        Respectfully,

                                                        /s/ Kenneth L. Dorsney

                                                        Kenneth L. Dorsney (#3726)
                                                        kdorsney@morrisjames.com

cc: All Counsel of Record (via CM/ECF)
    Ricky R. Franklin (via electronic mail and First Class Mail)




       500 Delaware Avenue, Suite 1500 | Wilmington, DE 19801-1494   T 302.888.6800 F 302.571.1750
           Mailing Address P.O. Box 2306 | Wilmington, DE 19899-2306    www.morrisjames.com
  Case 1:17-cv-01640-SB Document 80 Filed 01/13/21 Page 2 of 2 PageID #: 945


                                 CERTIFICATE OF SERVICE

        I, Kenneth L. Dorsney, hereby certify that on January 13, 2021, the attached document

was electronically filed with the Clerk of the Court using CM/ECF which will send notifications

to the registered attorney(s) of record that the document has been filed and is available for

viewing and downloading.

        I further certify that on the same date the attached document was sent by first class mail

and electronically mailed to the following person(s):

Ricky R. Franklin
708 Brambling Way
Stockbridge, GA 30281
Rfrank12@hotmail.com

Plaintiff



                                                           /s/ Kenneth L. Dorsney
                                                        Kenneth L. Dorsney (#3726)
                                                        Cortlan S. Hitch (#6720)
                                                        MORRIS JAMES LLP
                                                        500 Delaware Avenue, Suite 1500
                                                        Wilmington, DE 19801
                                                        (302) 888-6800
                                                        kdorsney@morrisjames.com
                                                        chitch@morrisjames.com

                                                        Amici Curiae Counsel for Plaintiff
